Case 2:06-cr-O0604-KSH Document 35 Filed 06/29/20 Page 1 of 2 PagelD: 78

PROB 12A
(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Jamel Coward Cr.: 06-00604-001

PACTS #: 36027

Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE 8. HAYDEN
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/23/2007
Original Offense: Racketeering, 18 U.S.C., Section 1962(c) and 2
Original Sentence: 204 months imprisonment, 60 months supervised release, $100 special assessment

Special Conditions: Drug Testing/Treatment, Financial Disclosure, Gang Restriction, DNA Testing,
$1,500 Fine

Type of Supervision: Supervised Release Date Supervision Commenced: 03/05/2018
NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

] During a home visit on March 3, 2020, Coward admitted using marijuana the
weekend prior while at his girlfriend’s house.

U.S. Probation Officer Action:

The probation office verbally reprimanded Coward and utilized STARR skills for intervention purposes.
We have increased our frequency of contact/urine testing with the offender. Notably, a test conducted on
June 19" returned negative results. Since his release from custody, Coward has remained employed with
Supreme Energy performing HVAC work.
Case 2:06-cr-O0604-KSH Document 35 Filed 06/29/20 Page 2 of 2 PagelD: 79

Prob 12A — page 2
Jamel Coward

Currently, our office recommends withholding Court action, We will immediately notify the Court of any
additional instances of noncompliance.

Respectfully submitted,

SUSAN M. SMALLEY, Chief
U.S. Probation Officer

Anethong. G Nese

By: ANTHONY J. NISI
U.S. Probation Officer

/ajn
APPROVED:

Lis fe weg elay 6-2 -20O
LUIS R. GONZALEZ Date
Supervising U.S. Probation Officer

 

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

nf No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
[~ Submit a Request for Modifying the Conditions or Term of Supervision

[~ Submit a Request for Warrant or Summons
> \; tas
[~ Other L2c O nn as Ga

Sahat

 

Signature of Judicial Officer

CEN E,

Date

 
